DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3-6, 10-13, 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-6 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an integrated circuit (IC) component, comprising:  wherein the dummy material has a higher Young's modulus than the interlayer dielectric and the dummy material has a higher Young’s modulus than the conductive line or via, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Yu (USPGPUB DOCUMENT: 2004/0121577) discloses in Fig 11, see modified figure in office action, an integrated circuit (IC) component (400), comprising: a metallization stack(402a/402c/406/408/410/410/425) including an interlayer dielectric(425); and
a dummy structure(406/408/410) in the metallization stack(402a/402c/406/408/410/410/425), wherein the dummy structure(406/408/410) includes a dummy material(copper) having a higher Young's modulus than the interlayer dielectric(425) (areas with dummy features may have greater mechanical stability due to the Young's modulus of metals, such as copper, generally being greater than that of a 

Claims 10-13 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an integrated circuit (IC) component, comprising:  wherein the dummy structure includes a dielectric material, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Yu (USPGPUB DOCUMENT: 2004/0121577) discloses in Fig 1, see modified figure in office action, an integrated circuit (IC) component (1), comprising: an inductor(12) in a metallization stack(stack of copper/aluminum)[0035 of Nakashiba]; and
a dummy structure(30) in an interior of the inductor (dummy conductor patterns 30 are disposed on both sides of 10, that is, disposed on both of the inner side and the outer side)[0034 of Nakashiba] (since 10 includes inductor 12, this may be interpreted as a dummy structure(30) in an interior of the inductor),  but does not disclose the relationship wherein the dummy structure includes a dielectric material.  Therefore, it would not be obvious to make the integrated circuit (IC) component as claimed.



a metallization stack(402a/402c/406/408/410/410/425) including an interlayer dielectric(425), and
a dummy structure(406/408/410) in the metallization stack(402a/402c/406/408/410/410/425), wherein the dummy structure(406/408/410) includes a dummy material(copper) having a higher Young's modulus than the interlayer dielectric(425) (areas with dummy features may have greater mechanical stability due to the Young's modulus of metals, such as copper, generally being greater than that of a mesoporous SOD materials with dielectric constants less than 2.0, which can be used for the dielectric material 425.)[0057 of Yu] but does not disclose the relationship wherein the dummy material has a higher Young's modulus than the interlayer dielectric and the dummy material has a higher Young’s modulus than the conductive line or via.  Therefore, it would not be obvious to make the computing device as claimed.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819